          Case 1:17-cv-00124-LLS Document 86 Filed 09/16/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION and                          Case No. 1:17-cv-00124-LLS
THE PEOPLE OF THE STATE OF NEW
YORK, by LETITIA JAMES, Attorney
General of the State of New York,
                        Plaintiffs,
                        v.
QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation;
QUINCY BIOSCIENCE, LLC, a limited                      NOTICE OF MOTION AND MOTION
liability company;                                        TO STRIKE AFFIRMATIVE
                                                          DEFENSES PURSUANT TO
PREVAGEN, INC., a corporation                                FED. R. CIV. P. 12(f)
d/b/a/ SUGAR RIVER SUPPLEMENTS;
QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited
liability company; and
MARK UNDERWOOD, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN,
INC.
                        Defendants.

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of Plaintiffs’ Motion to Strike, and all pleadings filed in this action, Plaintiffs the

Federal Trade Commission and the People of the State of New York by Letitia James, Attorney

General of the State of New York, hereby move this Court, on a date and time to be determined

by the Court, for an order pursuant to Fed. R. Civ. P. 12(f) striking certain affirmative defenses

raised in the August 7, 2019 Answers filed by Corporate Defendants Quincy Bioscience Holding

Company, Inc. et al. (collectively “Quincy”) and Individual Defendant Mark Underwood (Dkts.

73 and 74). Plaintiffs move specifically to strike Quincy’s First, Second, Fifth, Sixth, Tenth,
            Case 1:17-cv-00124-LLS Document 86 Filed 09/16/19 Page 2 of 3



Thirteenth, Fifteenth, and Seventeenth Affirmative Defenses and Underwood’s corresponding

First, Third, Sixth, Seventh, Tenth, and Fifteenth Affirmative Defenses and the Preamble to those

defenses.

       PLEASE TAKE FURTHER NOTICE that, on August 16, 2019, pursuant to Rule 2.A

of the Rules of Individual Practices, Plaintiffs submitted a letter requesting a pre-motion

conference on the proposed motion to strike and requested a stay of the August 28, 2019

deadline for filing the motion pending the outcome of that request (Dkt. 77). The Court granted

the stay of the deadline on August 16, 2019 (Dkt. 78) and subsequently issued an Order on

September 10, 2019 granting leave to file this Motion and the accompanying Memorandum of

Law in Support of Plaintiffs’ Motion to Strike (Dkt. 85).

Dated: September 16, 2019


FEDERAL TRADE COMMISSION                              PEOPLE OF THE STATE OF NEW YORK
                                                      BY LETITIA JAMES,
                                                      Attorney General of the State of New York


By:    /s/ Michelle Rusk                              By:    /s/ Kate Matuschak
       Michelle Rusk                                         Jane M. Azia
       Annette Soberats                                      Kate Matuschak
       600 Pennsylvania Avenue NW                            Stephen Mindell
       Mailstop CC-10528                                     28 Liberty Street
       Washington, DC 20580                                  New York, NY 10005
       (202) 326-3148, - 2921                                (212) 416-6189




                                                 2
            Case 1:17-cv-00124-LLS Document 86 Filed 09/16/19 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 16th day of September, 2019, I have caused service of the

foregoing Plaintiffs’ Notice of Motion to Strike Affirmative Defenses and the accompanying

Memorandum in Support of Motion to Strike to be made by electronic filing with the Clerk of

the Court using the ECF system, which will send a Notice of Electronic Filing to all counsel of

record.



Dated: September 16, 2019                               /s/ Michelle Rusk
       Washington, D.C.                                 Michelle Rusk
